Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of reference of record is Geddes (US 7,801,945 B1).
The closest prior art reference of record discloses the markup-pattern table in the 
reference trigger data could point to that embellishment handler module and could specify a particular explanatory object to be inserted when the HTTP response originates from a particular markup-pattern, i.e., inserting content based on identifying a markup pattern or targeted structure.
The closest prior art reference do not teach or suggest at least the following limitations of independent claims 1, 13, and 17: identifying, within a web page comprising a plurality of structures of a plurality of structure types, a target structure type, the target structure type including at least a particular markup tag associated with a particular formatting style, the web page comprising multiple structures of the target structure type, identifying supplemental item metadata describing a supplemental content item, rendering the supplemental content item by: generating a new structure of the target structure type and inserting at least some of the supplemental item metadata into the new structure, including a particular metadata item that is inserted into the particular markup tag, inserting the rendered supplemental content item into the web page.  In this case, the combination and order of the specific elements is not taught even though individual limitations are taught such as inserting content and identifying a targeted structure. 
Regarding the overcoming of the rejection under 35 U.S.C. 101, the claimed invention does not cover mental processes because the concepts of the claimed invention cannot be performed in the human mind.  The claimed invention does not recite mathematical relationships, formulas, or calculations explicitly in the claims.  Thus, the claimed invention is not directed to a mathematical concept. Finally, the claimed invention recites inserting content, which could include advertising.  However, the claims as a whole are not directed to advertising, but to specific steps on how content is inserted based on metadata and target structure type. Therefore, the claimed invention is not directed to certain methods of organizing human activity. Thus, the claimed invention does not recite and abstract idea and is patent eligible.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINYERE MPAMUGO whose telephone number is (571)272-8853.  The examiner can normally be reached on Monday-Friday, 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHINYERE MPAMUGO/Primary Examiner, Art Unit 3621